FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 22, 2022

                                       No. 04-22-00390-CV

                                           Brian GILL,
                                            Appellant

                                                 v.

                                            Gina GILL,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-23530
                            Honorable Tina Torres, Judge Presiding


                                          ORDER
        The district court signed a final judgment on May 26, 2022; the reporter’s record was due
to be filed in this court by July 25, 2022. See TEX. R. APP. P. 35.1. No reporter’s record has
been filed. It appears that none has been requested. Contra id. R. 35.3(b)(2)
        Therefore, we order Appellant to provide written proof to this court within ten days of
the date of this order that the reporter’s record has been requested and paid for or arrangements
have been made to pay the reporter’s fee (unless Appellant is entitled to appeal without paying
the reporter’s fee). See id. R. 35.3(b)(2), (3). If Appellant fails to respond within the time
provided, Appellant must file his brief with this court within thirty days of the date of this order,
and the court will only “consider and decide those issues or points [raised in Appellant’s brief]
that do not require a reporter’s record for a decision.” See TEX. R. APP. P. 37.3(c).
       If Appellant timely complies with this order, the reporter’s record will be due fifteen days
from the date Appellant files written proof showing compliance with this order.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court